ORDER
We previously issued an unpublished Order and Judgment in this appeal. See U.S. v. Banuelos, 108 Fed.Appx. 583, 2004 U.S.App. LEXIS 17922, 2004 WL 1875009 (August 23, 2004). The mandate was issued September 14, 2004.
We now recall the mandate and vacate our opinion issued August 23, 2004. This order accompanies an amended version of the Order and Judgment. Although the new opinion does contain minor modifications to the text, there are no substantive changes in the reissued opinion. The Order and Judgment remains not-for-publication.
We direct that all entities providing access to the previously-issued opinion to the general public in textual or computer-accessible form immediately remove the Order and Judgment from general accessability and replace it with the amended Order and Judgment accompanying this order.
We further direct that a copy of this order shall stand as the reissued mandate of the court. See Fed. R.App. P. 41(a). The clerk of the U.S. District Court for the District of New Mexico is directed to acknowledge receipt of this mandate by file-stamping and returning a copy of this order.